             Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 1 of 20



 1   MICAH L. RUBBO (CSBN 267465)
     LESLIE A. WULFF (CSBN 277979)
 2   MIKAL J. CONDON (CSBN 229208)
 3   ANDREW SCHUPANITZ (CSBN 315850)
     U.S. Department of Justice, Antitrust Division
 4   450 Golden Gate Avenue
     Box 36046, Room 10-0101
 5   San Francisco, CA 94102
 6   Telephone: (415) 934-5300
     micah.rubbo@usdoj.gov
 7
     Attorneys for the United States
 8
 9
10                                UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13
      UNITED STATES OF AMERICA                        No. 18-cr-00203-EMC
14
15                                                    UNITED STATES OPPOSITION TO
                     v.
                                                      DEFENDANT’S MOTIONS IN
16                                                    LIMINE # 3-6 REGARDING RULE
17                                                    404(B) EVIDENCE
      CHRISTOPHER LISCHEWSKI,
18
                              Defendant.              Date: August 27, 2019
19                                                    Time: 10:30 a.m.
                                                      Judge: Hon. Edward M. Chen
20                                                    Courtroom: 5, 17th Floor
21
22
23
24
25
26
27
28


     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC
                Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 2 of 20



 1                                                      TABLE OF CONTENTS
 2                                                                                                                                          Page
 3   INTRODUCTION .......................................................................................................................... 1
 4   FACTUAL BACKGROUND ......................................................................................................... 2
 5             I.         Communications Before the Conspiracy ................................................................ 2
 6             II.        “Tuna the Wonderfish” Marketing Campaign ........................................................ 3
 7             III.       Bumble Bee and COSI Copacking Agreement ....................................................... 4
 8             IV.        Discussions Regarding Other Packaged Seafood Products .................................... 4
 9             V.         Civil Lawsuits Regarding Underfilling of Cans ..................................................... 4
10   ARGUMENT .................................................................................................................................. 6
11             I.         Pre-Conspiracy Competitor Communications Related to Downsizing and Pricing
12                        Are Admissible ....................................................................................................... 6
13                        A.         The Communications Are Inextricably Intertwined with the Conspiracy .. 6
14                        B.         Alternatively, the Communications Are Admissible Under Rule 404(b) ... 7
15                        C.         The Communications Satisfy the Rule 403 Balancing Test ....................... 9
16             II.        Competitor Communications Regarding Pricing of Sardines, Salmon, and Pouch
17                        Tuna Is Admissible ............................................................................................... 10
18             III.       Competitor Communications Regarding the “Tuna the Wonderfish” Campaign
19                        Are Admissible ..................................................................................................... 12
20             IV.        Competitor Communications Regarding the Copacking Agreement Are
21                        Admissible ............................................................................................................ 13
22             V.         Competitor Communications Regarding the Fish-Fill Lawsuit Are Admissible.. 14
23   CONCLUSION ............................................................................................................................. 16
24
25
26
27
28


     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC                                                   i
               Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 3 of 20



 1                                              TABLE OF AUTHORITIES
 2                                                                                                                       Page(s)
 3   Cases
 4   Huddleston v. United States, 485 U.S. 681 (1988) ......................................................................... 7
 5   Plymouth Dealers’ Ass’n of N. Cal. v. United States, 279 F.2d 128 (9th Cir. 1960) ................... 11
 6   United States v. Aleman, 592 F.2d 881 (5th Cir. 1979) ...................................................... 5, 10, 11
 7   United States v. Anderson, 741 F.3d 938 (9th Cir. 2013) ................................................... 5, 13, 14
 8   United States v. Bailey, 696 F.3d 794 (9th Cir. 2012) .................................................................... 8
 9   United States v. Basinger, 60 F.3d 1400 (9th Cir. 1995) ................................................................ 6
10   United States v. Chea, 231 F.3d 531 (9th Cir. 2000) ...................................................................... 5
11   United States v. Conners, 825 F.2d 1384 (9th Cir. 1989)......................................................... 7, 12
12   United States v. DeGeorge, 380 F.3d 1203 (9th Cir. 2004)................................................... passim
13   United States v. Dorsey, 677 F.3d 944 (9th Cir. 2012)................................................................... 5
14   United States v. Dynalectric Co., 859 F.2d 1559 (11th Cir. 1988)................................................. 8
15   United States v. Feldman, 788 F.2d 544 (9th Cir. 1986) .............................................................. 15
16   United States v. Hill, 953 F.2d 452 (9th Cir. 1991) ........................................................................ 6
17   United States v. Lillard, 354 F.3d 850 (9th Cir. 2003) ................................................................. 15
18   United States v. Lindsay, 2019 WL 3294032, (9th Cir. July 23, 2019) .......................................... 6
19   United States v. Livoti, 196 F.3d 322 (2d Cir. 1999) ...................................................................... 9
20   United States v. McKoy, 771 F.2d 1207, 1214 (9th Cir. 1985) ....................................................... 6
21   United States v. Mehrmanesh, 689 F.2d 822 (9th Cir. 1982) ......................................................... 5
22   United States v. Normandeau, 800 F.2d 953 (9th Cir. 1986) ......................................................... 7
23   United States v. Rude, 88 F.3d 1538 (9th Cir. 1996) ...................................................................... 9
24   United States v. Soliman, 813 F.2d 277 (9th Cir. 1987) ......................................................... 10, 11
25   United States v. Trenton Potteries Co., 273 U.S. 392 (1927) ....................................................... 11
26   United States v. Verduzco, 373 F.3d 1022 (9th Cir. 2004) ............................................. 6, 9, 11, 13
27   United States v. Vizcarra-Martinez, 66 F.3d 1006 (9th Cir. 1995) .................................. 10, 12, 14
28   United States v. Vo, 413 F.3d 1010 (9th Cir. 2005) ........................................................................ 9


     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC                                           ii
                 Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 4 of 20



 1   United States v. Williams, 989 F.2d 1061 (9th Cir. 1993) .............................................................. 5
 2   United States v. Yagi, No. 12-CR-0483, 2013 WL 10570994 (N.D. Cal. Oct. 17, 2013) .......... 7, 9
 3   Rules
 4   Fed. R. Evid. 403 ............................................................................................................................ 6
 5   Fed. R. Evid. 404(b) ........................................................................................................ 5, 7, 14, 15
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC                                                   iii
             Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 5 of 20



 1                                           INTRODUCTION
 2          Defendant wrongly seeks to exclude, and thus deny the jury, a large swath of relevant,
 3   incriminatory evidence by claiming that it is barred by Federal Rule of Evidence 404(b). It is
 4   not.
 5          Defendant’s Motions in Limine Nos. 4, 5, and 6 seek to exclude the following evidence:
 6             evidence of competitor communications concerning pricing from 2008 until the start
 7              of the conspiracy, including the decision to decrease the size of the most commonly
 8              sold canned tuna product from six ounces to five ounces (Defendant’s Motion in
 9              Limine # 4);
10             evidence of competitor communications during the charged conspiracy concerning
11              pricing of products other than canned tuna (Defendant’s Motion in Limine # 5); and
12             evidence of competitor communications regarding increased costs resulting from the
13              settlements of civil lawsuits brought against the companies for underfilling their
14              products (Defendant’s Motion in Limine # 6).
15   The evidence defendants seek to exclude is inextricably intertwined with the charged conspiracy
16   and thus is not subject to Rule 404(b). Even if Rule 404(b) applies to some of the evidence,
17   however, that evidence is admissible because it may be offered for a proper purpose, including
18   showing defendant’s knowledge, intent, absence of mistake, opportunity, and motive.
19          Nor is any of the evidence unfairly prejudicial or inflammatory. Rather, it permits the
20   government to provide a coherent and comprehensible story regarding the commission of the
21   charged conduct. While the evidence is undoubtedly incriminating, it is incriminating not
22   because it shows defendant has a propensity towards criminal activity. The evidence, instead,
23   shows the full scope of the price-fixing conspiracy and the fact that defendant had the intent,
24   opportunity, and motive to commit the crime charged in the indictment. Accordingly,
25   defendant’s Motions in Limine #s 4-6 should all be denied.
26          In Motion in Limine # 3, defendant also seeks to exclude argument that an industry-wide
27   campaign called “Tuna the Wonderfish” and a joint venture agreement between Bumble Bee and
28   Chicken of the Sea (“COSI”) known as the “copacking agreement” are illegal. (Defendant’s


     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC                              1
             Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 6 of 20



 1   Motion in Limine # 3, Dkt. No. 207.) Defendant concedes that reference to the Tuna the
 2   Wonderfish campaign and copacking agreement may arise during trial, but argues that the
 3   government should be precluded from introducing any evidence that either was “illegal or
 4   nefarious in any way.” (Dkt. No. 207 at 1.) The government does not intend to argue that either
 5   arrangement, in and of itself, was unlawful. Otherwise lawful acts can be in furtherance of a
 6   criminal conspiracy, however, and Rule 404(b) does not preclude the government from arguing
 7   that both arrangements furthered the criminal conspiracy. (See Order Denying Defendant’s
 8   Motion to Dismiss (Dkt. No. 177).) Additionally, these meetings provided opportunity for
 9   collusive communications which precipitated and later furthered the price-fixing conspiracy.
10   Because defendant seeks to exclude such evidence or argument (Dkt. No. at 5-7), the
11   government opposes his motion. To the extent defendant only seeks to limit argument that the
12   joint ventures were in and of themselves unlawful, the government does not oppose defendant’s
13   Motion in Limine # 3.
14                                     FACTUAL BACKGROUND
15          As charged in the indictment, beginning in or about November 2010 until December
16   2013, defendant knowingly participated in a conspiracy to fix prices of canned tuna. In order to
17   understand the relevance of the evidence defendant is wrongly seeking to exclude, the
18   government provides the following factual summary of the different categories of evidence:
19   I.     Communications Before the Conspiracy
20          Although the charged conspiracy began around November 2010, in the years leading up
21   to the conspiracy defendant and others within Bumble Bee fostered relationships and built trust
22   with competitors through communications concerning the prices of various packaged-seafood
23   products. These competitor communications shared many of the same attributes of
24   communications during the charged conspiracy: sharing future pricing information about list
25   prices, net prices, and pricing guidance; verifying promotional offerings; discussing changes in
26   fish costs and consumer demand that could affect pricing; discussing whether to raise prices; and
27   deciding what type of price increase to announce. These communications focused on canned and
28   pouch tuna, but also related to other packaged-seafood products, such as salmon. After obtaining


     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC                             2
Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 7 of 20
             Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 8 of 20



 1   cover the costs of the campaign and assured them that competitors would follow suit. Defendant
 2   also incorporated the price increase and higher volume expectations into Bumble Bee’s budget.
 3   III.    Bumble Bee and COSI Copacking Agreement
 4           In April 2012, Bumble Bee and COSI entered into a copacking agreement to share each
 5   other’s packing facilities at their plants in Lyons, Georgia and Santa Fe Springs, California. This
 6   business venture, while lawful, provided defendant with the opportunity to meet and talk more
 7   frequently with Chan, building a closer relationship that eventually led to discussions and
 8   agreements regarding pricing.
 9   IV.     Discussions Regarding Other Packaged Seafood Products
10           Once the conspiracy began, defendant and his coconspirators continued to discuss and
11   agree on prices of canned tuna. Over the course of these discussions, they also occasionally
12   discussed other packaged-seafood products such as pouch tuna and sardines. For example, at the
13   very outset of the conspiracy, Cameron of Bumble Bee talked to Chuck Handford of StarKist
14   about the price of pouch tuna. They agreed that Bumble Bee would not attack StarKist’s market
15   share in pouch tuna, and that StarKist in turn would refrain from aggressively pricing canned
16   albacore, Bumble Bee’s most important product. Throughout the conspiracy, the competitors
17   continued to exchange email and verbal “jabs” complaining about each other’s retail pricing for
18   sardines, salmon, and pouch tuna products. For example, after defendant confronted Chan about
19   COSI’s cheap pricing at a Milton’s restaurant meeting in March 2012, he began to email Chan
20   examples of low pricing he was seeing in the marketplace. Similarly, in May 2012, defendant
21   emailed Chan about COSI’s sardine pricing, commenting “WOW . . . can I source sardines from
22   you?”
23   V.      Civil Lawsuits Regarding Underfilling of Cans
24           The coconspirators also discussed civil lawsuits that were filed against the companies for
25   underfilling their canned-tuna products. In 2010, district attorneys’ offices in San Diego, Marin,
26   and Riverside counties in California sued Bumble Bee, StarKist and COSI for underfilling their
27   canned-tuna products. The settlements resulting from these suits, which occurred during the
28   charged conspiracy, increased the costs for all the companies by requiring the companies to put


     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC                              4
             Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 9 of 20



 1   more product in the finished cans. The coconspirators communicated with each other regarding
 2   whether to raise prices in response to the new fish-fill requirements, ultimately agreeing to do so.
 3   Chuck Handford of StarKist reported to other StarKist employees the information he learned
 4   about COSI’s anticipated pricing response to the fish-fill requirements. Steve Hodge of StarKist
 5   and Ken Worsham of Bumble Bee discussed whether and how to inform customers about the
 6   settlement.
 7                                         LEGAL STANDARD
 8          Evidence of a “crime, wrong, or other act” is not admissible to prove a defendant has a
 9   propensity towards criminal conduct. See Fed. R. Evid. 404(b). Rule 404(b) is not applicable,
10   however, if the “other act evidence” is “‘inextricably intertwined’ with the charged conspiracy.”
11   United States v. Anderson, 741 F.3d 938, 949 (9th Cir. 2013) (quoting United States v. Dorsey,
12   677 F.3d 944, 951 (9th Cir. 2012)). Inextricably intertwined evidence is “independently
13   admissible and is exempt from the requirements of Rule 404(b).” Id. Such evidence includes
14   “evidence constituting ‘a part of the transaction that serves as the basis for the criminal charge’”
15   as well as “evidence that is ‘necessary to permit the prosecutor to offer a coherent and
16   comprehensible story regarding the commission of the crime.’” Id. Accordingly, Rule 404(b) is
17   not applicable “when offenses committed as part of a ‘single criminal episode’ become other acts
18   simply because the defendant is indicted for less than all of his actions.” United States v.
19   Williams, 989 F.2d 1061, 1070 (9th Cir. 1993) (quoting United States v. Aleman, 592 F.2d 881,
20   885 (5th Cir. 1979)).
21           Other acts evidence that is not “inextricably intertwined” to the charged offense is
22   nevertheless admissible if offered for a proper purpose and the government provides the
23   defendant with notice. Fed. R. Evid. 404(b). Rule 404(b) is a rule “‘of inclusion,’ in that ‘other
24   acts evidence is admissible whenever relevant to an issue other than the defendant’s criminal
25   propensity.’” United States v. Chea, 231 F.3d 531, 534 (9th Cir. 2000) (quoting United States v.
26   Mehrmanesh, 689 F.2d 822, 830 (9th Cir. 1982)). Permitted uses of “other act” evidence include
27   proving motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake,
28   or lack of accident.” Fed. R. Evid. 404(b). Additionally, other acts evidence “may be relevant to


     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC                               5
             Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 10 of 20



 1   show the background and development of [a] conspiracy.” United States v. Hill, 953 F.2d 452,
 2   457 (9th Cir. 1991) (citing United States v. McKoy, 771 F.2d 1207, 1214 (9th Cir. 1985)).
 3          The Ninth Circuit uses a four-part test to determine whether other acts evidence is
 4   admissible under Rule 404(b). Under that test, the Court should admit other acts evidence if “(1)
 5   the evidence tends to prove a material point; (2) the prior act is not too remote in time; (3) the
 6   evidence is sufficient to support a finding that the defendant committed the other act; and (4) (in
 7   cases where knowledge and intent are at issue) the act is similar to the offense charged.” United
 8   States v. Verduzco, 373 F.3d 1022, 1027 (9th Cir. 2004) (citations omitted).
 9          Additionally, a court must consider whether the prejudicial effect of the other act
10   evidence substantially outweighs its probative value. United States v. Basinger, 60 F.3d 1400,
11   1408 (9th Cir. 1995) (citing Fed. R. Evid. 403). However, when “evidence may allow the jury to
12   draw a propensity inference, but may also allow the jury to evaluate a legitimate purpose . . . , the
13   mere fact of the potential propensity inference does not render the evidence inadmissible.”
14   United States v. Lindsay, 2019 WL 3294032, at *11 (9th Cir. July 23, 2019).
15                                              ARGUMENT
16   I.     Pre-Conspiracy Competitor Communications Related to Downsizing and Pricing
            Are Admissible
17
18          Evidence of competitor communications about pricing and downsizing predating the
19   conspiracy is inextricably intertwined with the charged price-fixing conspiracy or admissible
20   under Rule 404(b), not unfairly prejudicial, and thus admissible against defendant.
21          A.      The Communications Are Inextricably Intertwined with the Conspiracy
22          The mere fact that the evidence predates the charged conspiracy is no bar to admissibility
23   as inextricably intertwined with the charged conduct. Evidence from outside the charge period is
24   inextricably intertwined if it is preliminary to or part of telling the story of the charged conduct.
25   See United States v. DeGeorge, 380 F.3d 1203, 1219-20 (9th Cir. 2004). In DeGeorge, the
26   defendant sought to exclude evidence that he had previously lost vessels at sea from his pending
27   prosecution for conspiracy, mail fraud, wire fraud, and perjury stemming from the defendant
28   scuttling a yacht in order to collect insurance proceeds. Id. at 1208. The Ninth Circuit held the


     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC                               6
            Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 11 of 20



 1   evidence of the prior losses was properly admitted as inextricably intertwined with the charged
 2   conduct because it had “an important factual connection” to the charged counts. Id. at 1220. So
 3   too here. The competitor communications concerning price and downsizing that predate the
 4   charged conspiracy provide necessary context and background to understand the conspiracy and
 5   the association among the coconspirators. 1 These communications describe how the competitors
 6   knew each other and came to trust each other enough to enter into the price-fixing conspiracy.
 7   The communications are therefore admissible as inextricably intertwined with the charged price-
 8   fixing conspiracy.
 9          B.      Alternatively, the Communications Are Admissible Under Rule 404(b)
10          Even if the competitor communications predating the conspiracy fall within the scope of
11   Rule 404(b), the evidence is nonetheless admissible. In a conspiracy case such as this one, other
12   act evidence involving the defendant and his coconspirators may be “relevant to show their
13   association and circumstantial evidence that they acted in concert and planned criminal
14   activities.” United States v. Conners, 825 F.2d 1384, 1390 (9th Cir. 1989) (citing United States
15   v. Normandeau, 800 F.2d 953, 956–57 (9th Cir. 1986)). These communications serve that
16   purpose. The early communications between competitors show the evolution of the relationships
17   between conspirators and provide context for the trust and familiarity between them that
18   occasioned the price-fixing conspiracy.
19          The competitor communications predating the charged conspiracy are also admissible for
20   the purpose of showing absence of mistake, intent, opportunity, and motive. Fed. R. Evid.
21   404(b). The Supreme Court has held that other act evidence under Rule 404(b) “should be
22   admitted if there is sufficient evidence to support a finding by the jury that the defendant
23   committed the similar act.” Huddleston v. United States, 485 U.S. 681, 685 (1988). Here, the
24
25   1
             DeGeorge forecloses defendant’s contention that conduct predating the charged
26   conspiracy can never be in inextricably intertwined with a charged conspiracy. (See Defendant’s
     Motion in Limine # 4, Dkt. No. 208 at 3.) Defendant’s reliance on United States v. Yagi, No. 12-
27   CR-0483, 2013 WL 10570994 (N.D. Cal. Oct. 17, 2013), is misplaced. In Yagi, a defendant who
     served as a public administrator was charged with stealing from decedent estates. Id. at *8. This
28
     Court merely found that evidence of conduct from three years prior, before he was appointed as a
     public administrator, was not inextricably intertwined with the charged conduct. Id. at *9.
     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC                               7
            Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 12 of 20



 1   government will present witness testimony for the jury to consider regarding defendant’s
 2   personal involvement in many of the pre-conspiracy pricing discussions. For example, the fact
 3   that defendant was aware of the ongoing nature of the competitor communications going back to
 4   well before the charged conspiracy is relevant to defendant’s knowledge of the same conduct
 5   during the charged conspiracy. It also provides context for the pricing information others were
 6   providing him during the conspiracy period and the sources of such information. Defendant’s
 7   apparent defense that he did not knowingly participate in the conspiracy is significantly less
 8   plausible given the evidence showing his knowledge of pricing coordination before the
 9   conspiracy.2
10          Regardless of whether these pricing discussions predating the conspiracy culminated in
11   agreements, the fact that competitors were discussing prices at all indicates they had the
12   knowledge and opportunity to fix prices during the charged conspiracy. Therefore, evidence of
13   pre-conspiracy competitor communications is admissible to show defendant had the opportunity
14   to commit the crime. While defendant does not dispute that executives communicated with each
15   other, defendant has not offered to stipulate regarding the purpose or frequency of the
16   communications. See United States v. Dynalectric Co., 859 F.2d 1559, 1581 (11th Cir. 1988)
17   (finding evidence of prior bid rigging relevant to show intent despite defendant’s offer to
18   stipulate because it was “meaningless to offer to stipulate that if the defendants met and agreed
19   to rig bids, they intended to restrain trade”) (emphasis in original). Moreover, the
20   communications and coordination concerning downsizing show defendant and his coconspirators
21   sought to have a homogenous product, making it easier to fix prices in the future.
22          Competitor communications predating the conspiracy also show motive to enter into the
23   conspiracy because defendant and his coconspirators discussed profit margins and what they
24   perceived to be a price war between the three companies. The fact that “corporations eternally
25
     2
26           This case is therefore readily distinguishable from United States v. Bailey, 696 F.3d 794
     (9th Cir. 2012), cited by defendant. In Bailey, the Ninth Circuit held that evidence of a SEC
27   complaint filed against defendant, which was settled with no admission of liability by the
     defendant, was insufficient to show the defendant committed the other act. Id. at 799-800. Here,
28
     however, defendant does not dispute that his subordinates engaged in price-related discussions
     with competitors that predate the conspiracy.
     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC                              8
            Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 13 of 20



 1   strive to increase profit margins” (Dkt. No. 208 at 6) does not preclude introducing evidence that
 2   defendant and his coconspirators discussed their financial motives for price fixing before the
 3   charged conspiracy.
 4          In addition to having a proper evidentiary purpose under Rule 404(b), the competitor
 5   communications predating the conspiracy are not too remote in time. Conversations regarding
 6   downsizing occurred less than three years prior to the charged conspiracy, and the pricing
 7   communications continued through the start of the charged conspiracy. See United States v. Vo,
 8   413 F.3d 1010, 1017-19 (9th Cir. 2005) (admitting evidence of 13-year-old conviction under
 9   Rule 404(b)); United States v. Rude, 88 F.3d 1538, 1550 (9th Cir. 1996) (holding eight-year-old
10   prior act admissible).3 As discussed above, sufficient evidence exists to show that defendant
11   committed the other acts at issue. Thus, the pre-conspiracy communications are admissible
12   under the Ninth Circuit’s four-part test. Verduzco, 373 F.3d at 1027 (citations omitted).
13          C.      The Communications Satisfy the Rule 403 Balancing Test
14          Finally, there is no basis to exclude the evidence under Rule 403. First, the evidence is
15   necessary to tell a complete story of the charged conspiracy and is highly probative of
16   defendant’s intent, opportunity, and motive, as discussed above. Second, the evidence is not
17   unfairly prejudicial. Competitor communications predating the conspiracy are no more
18   inflammatory than the charged conduct. See Yagi, 2013 WL 10570994, at *10 (quoting United
19   States v. Livoti, 196 F.3d 322, 326 (2d Cir. 1999) (rejecting a Rule 403 challenge in part because
20   the “evidence did not involve conduct more inflammatory than the charged crime”).
21          Moreover, contrary to defendant’s assertion, admitting evidence of previous pricing
22   communications will not “lead to lengthy mini-trials.” (Dkt No. 208 at 7.) The government does
23   not intend to devote considerable time to conduct occurring before the charged conspiracy. To
24   the contrary, this testimony will be brief and will be offered merely as a prelude to the charged
25   conspiracy.
26
27   3
            Unlike in Yagi, in which this Court excluded evidence of the defendant’s possession of a
     Rolex watch before he was appointed public administrator, here defendant was the CEO of
28
     Bumble Bee at all times during the pre-conspiracy communications the government seeks to
     admit. See Yagi, 2013 WL 10570994, at *8.
     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC                              9
            Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 14 of 20



 1          Lastly, defendant’s argument that communications predating the conspiracy should be
 2   excluded because the “government never charged Mr. Lischewski or any of his colleagues for
 3   engaging in unlawful conduct predating the alleged conspiracy” is not relevant. (See Dkt. No.
 4   208 at 6.) Evidence is not excludable merely because a “defendant is indicted for less than all of
 5   his actions.” United States v. Soliman, 813 F.2d 277, 279 (9th Cir. 1987) (quoting Aleman, 592
 6   F.2d at 885). Moreover, “the mere fact of the potential propensity inference does not render the
 7   evidence inadmissible.” Lindsay, 2019 WL 3294032, at *11. Accordingly, evidence of
 8   competitor communications concerning pricing and downsizing that predated the conspiracy is
 9   admissible against defendant.
10   II.    Competitor Communications Regarding Pricing of Sardines, Salmon, and Pouch
            Tuna Is Admissible
11
12          Evidence of competitor communications regarding the pricing of other seafood
13   products is inextricably intertwined with the charged price-fixing conspiracy, is not unfairly
14   prejudicial, and thus is admissible against defendant.
15          The noticed evidence is often literally intertwined with evidence of the charged
16   conduct. For example, conversations about pouch tuna helped maintain the price-fixing
17   conspiracy with regards to canned tuna. As described above, Bumble Bee and StarKist
18   discussed a mutual decision to stop attacking each other’s core products—albacore cans and
19   pouch tuna, respectively—in the same conversation. The witness testimony regarding pouch
20   tuna cannot be excised from this conversation without requiring witnesses to testify about their
21   competitor contacts in an artificial and piecemeal fashion. The pouch communications are
22   therefore “a part of the transaction that serves as the basis for the criminal charge” and thus
23   inextricably intertwined with the charged conspiracy. DeGeorge, 380 F.3d at 1220 (quoting
24   United States v. Vizcarra-Martinez, 66 F.3d 1006, 1012 (9th Cir. 1995)).
25          Indeed, documents exchanged during the conspiracy refer to competitor pricing
26   information on canned tuna as well as pricing on other items such as pouch, salmon, or
27   sardines. The coconspirators discussed this evidence together because monitoring pricing on
28   other products helped the conspirators monitor compliance with the conspiracy. Accordingly,


     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC                              10
Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 15 of 20
            Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 16 of 20



 1   the offense charged (when knowledge and intent are at issue)). Moreover, defendant admits
 2   that he engaged in the pricing discussions concerning the other products. (See Defendant’s
 3   Motion in Limine # 5, Dkt. No. 209 at 2.) Like the pricing discussions that predated the
 4   conspiracy, the pricing discussions concerning products other than canned tuna are admissible
 5   against defendant.
 6   III.   Competitor Communications Regarding the “Tuna the Wonderfish” Campaign Are
            Admissible
 7
 8          Defendant seeks to exclude argument that the Tuna the Wonderfish campaign was
 9   unlawful. As discussed above, the government does not intend to argue that the campaign was in
10   and of itself unlawful. Moreover, the evidence regarding the existence of the campaign is
11   inextricably intertwined with the charged price-fixing conspiracy, is not unfairly prejudicial, and
12   thus is admissible against defendant. As explained above, the campaign set the stage for the
13   conspiracy by providing an opportunity for the competitors to meet with each other and build
14   trust in their relationships. When fish prices also began to rise precipitously at the same time, it
15   became imperative that the companies agree to end the price war and to raise prices to cover
16   these costs. Reference to the Tuna the Wonderfish campaign is thus necessary for the
17   government to “offer a coherent and comprehensible story regarding the commission of the
18   crime.” DeGeorge, 380 F.3d at 1220 (quoting Vizcarra-Martinez, 66 F.3d at 1012-13).
19   Likewise, because defendant directed his employees to raise prices in order to cover the cost of
20   the Tuna the Wonderfish campaign and told his subordinates the other companies would follow
21   through with similar price increases, the campaign was “a part of the transaction that serves as
22   the basis for the criminal charge” and is admissible independent of Rule 404(b). Id. (quoting
23   Vizcarra-Martinez, 66 F.3d at 1012).
24          Even assuming the government could somehow excise evidence of the Tuna the
25   Wonderfish campaign from the price-fixing conspiracy, it would be admissible under Rule
26   404(b) as evidence of motive to enter into the conspiracy. Conners, 825 F.2d at 1390. As
27   explained above, witnesses will testify that the Tuna the Wonderfish campaign, among other
28   things, motivated defendant’s desire to end the 2010 price war and enter into a “truce” with


     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC                              12
            Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 17 of 20



 1   competitors. Defendant concedes that he participated in the Tuna the Wonderfish campaign and
 2   that it occurred simultaneously with the charged price-fixing conspiracy. Thus, the Tuna the
 3   Wonderfish campaign evidence is relevant to opportunity and motive, was not too remote in time
 4   (since it occurred contemporaneously with the formation of the conspiracy), and sufficient
 5   evidence supports a finding that the defendant participated in the other act (defendant does not
 6   dispute he participated in the campaign). See Verduzco, 373 F.3d at 1027. As such, the evidence
 7   is admissible under 404(b) even if it is not inextricably intertwined. 5
 8          The evidence concerning the Tuna the Wonderfish campaign is also not unfairly
 9   prejudicial. The government does not intend to argue that the Tuna the Wonderfish campaign
10   in and of itself constitutes criminal conduct. There is no danger of unfair prejudice and no
11   basis to exclude the evidence under Rule 403. See United States v. Anderson, 741 F.3d 938,
12   950 (9th Cir. 2013) (“Unlike evidence of drug sales, for example, evidence of software sales
13   does not have a strong prejudicial impact because there is nothing inherently wrong with
14   selling software, which is usually sold legally.”). Therefore, the evidence is admissible against
15   defendant.
16   IV.    Competitor Communications Regarding the Copacking Agreement Are Admissible
17          Defendant seeks to exclude any argument that the copacking agreement was unlawful.
18   The government does not intend to argue that the copacking agreement was in and of itself
19   unlawful, as discussed above. Like the Tuna the Wonderfish campaign, however, the
20
     5
21            Defendant’s reliance on In re Citric Acid Litigation, 996 F.Supp. 951, 959 (N.D. Cal.
     1998), for the proposition that “[w]here cooperation is necessary for a legitimate business
22   purpose, the mere opportunity to conspire at business meetings is insufficient to support an
23   inference of conspiracy,” is misplaced. See also Weit v. Continental Illinois Nat. Bank and Trust
     Co. of Chicago, 641 F.2d 457, 462 (7th Cir. 1981). The court in In re Citric Acid Litigation held
24   that civil plaintiffs had failed to produce sufficient evidence indicating that defendant
     participated in the conspiracy to proceed to trial, not whether particular evidence was admissible
25   at trial. In re Citric Acid Litigation, 996 F.Supp. at 962. Here, in contrast, the government is not
26   relying on circumstantial evidence alone. Rather, it has substantial direct evidence of
     defendant’s participation in the price-fixing conspiracy and the evidence defendant seeks to
27   exclude. See In re TFT-LCD (Flat Panel) Antitrust Litigation, 2011 WL 7713911 at *1 (N.D.
     Cal. Nov. 7, 2011) (“This case, however, is a far cry from Citric Acid . . . there is ample evidence
28
     for a jury to find [defendant participated in the overarching conspiracy to fix prices.]). In re
     Citric Acid and Weit are inapposite.
     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC                               13
             Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 18 of 20



 1   copacking agreement is inextricably intertwined with the charged conspiracy, is not unfairly
 2   prejudicial, and is thus admissible against defendant. The copacking agreement between
 3   Bumble Bee and COSI—which transpired during the conspiracy—gave defendant an
 4   opportunity to further the conspiracy and provided a cover for communications between
 5   defendant and Chan. Because of the copacking agreement, collusive pricing discussions were
 6   interspersed with other legitimate business discussions, and it would be impossible to offer a
 7   “coherent and comprehensible story” regarding the price-fixing conspiracy without referring to
 8   the copacking agreement. See DeGeorge, 380 F.3d at 1220 (quoting Vizcarra-Martinez, 66
 9   F.3d at 1012).
10          There is no danger of unfair prejudice because the government does not intend to argue
11   that the copacking agreement was nefarious or unlawful by itself. 6 See Anderson, 741 F.3d at
12   950. The fact that the copacking agreement was lawful, however, does not mean that it did not
13   also provide an opportunity for defendant to engage in illicit price discussions with executives
14   at COSI. As such, evidence regarding the copacking agreement is admissible because it is
15   inextricably intertwined with the charged conduct and shows defendant had the opportunity to
16   engage in price discussions in furtherance of the conspiracy.
17   V.     Competitor Communications Regarding the Fish-Fill Lawsuit Are Admissible
18          Evidence of communications between competitors regarding civil claims filed against
19   each company for under-filling cans of tuna is inextricably intertwined with the charged
20   conspiracy, is not unfairly prejudicial, and is thus admissible against defendant. Reference to
21   discussions concerning the fish-fill lawsuits is necessary for the government to “offer a coherent
22   and comprehensible story regarding the commission of the crime” to the jury. DeGeorge, 380
23   F.3d at 1220 (quoting Vizcarra-Martinez, 66 F.3d at 1012-13).
24          Contrary to defendant’s assertion, the fish-fill evidence is not “wholly unrelated” to the
25   charged price-fixing conspiracy. Rather, defendant and his coconspirators conspired to raise
26   prices in response to the increased costs resulting, in part, from the settlements of the fish-fill
27
     6
            The government did not include the copacking agreement in its Rule 404(b) notice in part
28
     because it is not a “crime, wrong, or other act” that could be used to prove a person’s character
     and propensity to conform in accordance with that character. Fed. R. Evid. 404(b).
     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC                               14
             Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 19 of 20



 1   lawsuits. For example, in an internal email titled “Pricing Justification,” Steve Hodge of
 2   StarKist writes that the “fish fill component” should be built in as a justification for a price
 3   increase that the competitors had agreed upon.
 4          Defendant’s reliance on United States v. Lillard, 354 F.3d 850 (9th Cir. 2003), is
 5   misplaced. In Lillard, the Ninth Circuit upheld the admission of evidence that the defendant
 6   stole a portion of the cocaine he was paid to deliver because the theft was inextricably
 7   intertwined with the defendant’s charge of conspiracy with intent to distribute. Id. at 853-54.
 8   Just as the “other act” in Lillard constituted “a part of the transaction that serve[d] as the basis
 9   for the criminal charge,” here defendant and his coconspirators fixed prices in response to the
10   settlements in the fish-fill lawsuits, which increased the companies’ costs, cut into profit
11   margins, and motivated defendant and his co-conspirators to fix prices. Accordingly, Lillard
12   supports admission of the evidence at issue here.
13          Likewise, even if not inextricably intertwined, evidence of the fish-fill settlements may
14   be offered to prove defendant’s motive. Fed. R. Evid. 404(b). Here, the fish-fill settlements
15   raised the companies’ costs for the reasons discussed above. It is, therefore, admissible evidence
16   of defendant’s motive to further raise prices as part of the price-fixing conspiracy. United States
17   v. Feldman, 788 F.2d 544, 556 (9th Cir. 1986) (finding that evidence of defendant’s indebtedness
18   admissible under 404(b) to show motive to commit bank robbery).
19          There is also no danger of unfair prejudice. As defendant acknowledges, the settlements
20   do not indicate that the companies intentionally underfilled their cans. (Defendant’s Motion in
21   Limine # 6, Dkt. No. 210 at 1.) Nor does the government intend to admit evidence that
22   defendant was personally involved in the conduct that formed the basis for the civil lawsuits.
23   What matters, however, is that the jury be permitted to hear a coherent story: that increased costs
24   resulting from the settlements was among the factors leading defendant and his co-conspirators
25   to fix the prices of canned tuna.7
26
27   7
              Likewise, defendant’s claim that introduction of competitor communications concerning
     the companies’ response to the fish-fill lawsuits through price-fixing will invite a “trial within a
28
     trial” is unfounded. (Dkt. No. 210 at 2.) The merits of the various methods for measuring the
     amount of tuna in a can is irrelevant to this case, and the government does not intend to offer
     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC                               15
            Case 3:18-cr-00203-EMC Document 282 Filed 08/13/19 Page 20 of 20



 1                                            CONCLUSION
 2          Evidence related to competitor communications that predated the conspiracy or
 3   concerned other products, the Tuna the Wonderfish campaign, the copacking agreement, and the
 4   fish-fill settlements is inextricably intertwined with the charged conspiracy and probative of
 5   defendant’s intent, knowledge, absence of mistake, opportunity, and motive to commit the
 6   charged crime. None of the evidence is unfairly prejudicial. For all the foregoing reasons,
 7   defendant’s Motions in Limine # 3, 4, 5, and 6 seeking to exclude evidence under Rule 404(b)
 8   should be denied.
 9
10   Dated: August 13, 2019                               Respectfully submitted,
11
                                                          /s/ Micah L. Rubbo
12                                                        MICAH L. RUBBO
13                                                        LESLIE A. WULFF
                                                          MIKAL J. CONDON
14                                                        ANDREW SCHUPANITZ
                                                          Trial Attorneys
15                                                        U.S. Department of Justice
16                                                        Antitrust Division

17
18
19
20
21
22
23
24
25
26
27
     evidence in this regard. The government may introduce evidence regarding the existence of the
28
     underfilling lawsuits and the rising costs that accompanied the settlements. The settlements—
     not the underlying underfilling claims—motivated the price fixing.
     U.S. OPP. TO DEFENDANT MILS RE 404(B) EVID.
     No. 18-cr-00203-EMC                             16
